Matter of Town of Leray v Village of Evans Mills (2018 NY Slip Op 03334)





Matter of Town of Leray v Village of Evans Mills


2018 NY Slip Op 03334


Decided on May 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


705 CA 17-02196

[*1]IN THE MATTER OF TOWN OF LERAY, PETITIONER-PLAINTIFF-APPELLANT-RESPONDENT,
vVILLAGE OF EVANS MILLS AND VILLAGE OF EVANS MILLS PLANNING BOARD, RESPONDENTS-DEFENDANTS-RESPONDENTS-APPELLANTS. 


HRABCHAK & GEBO, P.C., WATERTOWN (MARK G. GEBO OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT-RESPONDENT.
BOND, SCHOENECK & KING, PLLC, SYRACUSE (BRODY D. SMITH OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from a decision of the Supreme Court, Jefferson County (James P. McClusky, J.), entered March 3, 2017 in a CPLR article 78 proceeding and declaratory judgment action. The decision found that the zoning laws of respondents-defendants do not apply to petitioner-plaintiff's construction of a barn but do apply to the construction of a new entrance from Willow Street. 
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs (see Kuhn v Kuhn , 129 AD2d 967, 967 [4th Dept 1987]).
Entered: May 9, 2018
Mark W. Bennett
Clerk of the Court